Citation Nr: 0019594	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  95-02 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for aches in all 
joints.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD) with major depression.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for fatigue with 
shortness of breath and an abnormal heart rate.

5.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991 and from January 18 to June 30, 1992.

This appeal arose from a June 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for the requested disabilities.  In April 1995, 
the RO issued a rating action which denied entitlement to a 
permanent and total disability evaluation for pension 
purposes.  In September 1996, this case was remanded by the 
Board of Veterans' Appeals (Board) for further development.  
In January 1998, a decision was rendered which continued to 
deny the benefits sought.  In October 1999, the Board again 
referred this case to the RO for additional development.  In 
May 2000, the case was returned to the Board.

In the September 1996 Board remand, it was noted that the 
veteran had appeared to raise, in a statement submitted in 
February 1995, a claim for entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 1991).  This issue was 
referred to the RO for all appropriate action; however, it 
does not appear that any action was taken.  Therefore, this 
issue will again be referred to the RO.


REMAND

Further review of the record does suggest that the veteran is 
receiving benefits from the Social Security Administration 
(see the January 1995 claim for pension benefits).  However, 
the RO has never made any attempt to obtain these records.

The requirement to assist the veteran in obtaining available 
records includes obtaining records relating to the Social 
Security Administration's determination that a veteran is 
disabled.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter "the Court"), has 
stated that, although the Social Security Administration's 
decision regarding the appellant's unemployability is not 
controlling for VA determinations, it is pertinent.  Collier 
v. Derwinski, 1 Vet. App. 413 (1991).  Under 38 U.S.C.A. 
§ 5106 (West 1991), the Social Security Administration, as 
well as any other Federal department or agency, shall provide 
such information to the Secretary as the Secretary may 
request for purposes of determining eligibility for or the 
amount of said benefits or verify other information with 
respect thereto.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Therefore, the Board has a duty to obtain the Social 
Security records as they are pertinent in accurately rating 
the veteran's disability in light of her entire medical 
history, regardless of the extent of medical evidence 
currently in the veteran's claims file.

The Court has also held that the Social Security 
Administration's administrative law judge's decision is 
evidence which cannot be ignored and to the extent its 
conclusions are not accepted, reasons and bases should be 
given therefor.  Collier, id.

Further, it is noted that, following the development 
requested in the October 1999 remand, the RO simply returned 
the case to the Board in May 2000, without ever 
readjudicating any of the claims and without providing a 
supplemental statement of the case to the veteran and her 
representative concerning any claims which were denied.  
According to 38 C.F.R. § 19.38 (1999), when a case is 
remanded by the Board, the RO is to complete the development 
requested; following this development, the RO is to review 
the case and determine whether the additional development, 
together with the evidence which was previously of record, 
supports allowance of all benefits sought on appeal.  If any 
of the benefits sought on appeal remain denied following this 
review, the RO will issue a supplemental statement of the 
case concerning the additional development pertaining to 
those issues still denied.  The RO clearly failed to comply 
with this regulation.

Under the circumstances of this case, it is found that 
additional assistance would be helpful.  While the Board 
regrets further delay in the veteran's case, a remand for 
further development is needed in order to ensure compliance 
with due process.  Therefore, this case will be REMANDED to 
the RO for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's award of 
Social Security benefits as well as the 
medical records relied upon concerning 
that claim.  A copy of the Administrative 
Law Judge's decision must also be 
obtained.  All efforts to obtain these 
records must be documented in the claims 
folder.

2.  Once the above development has been 
completed and any records obtained have 
been associated with the claims folder, 
the RO must readjudicate the veteran's 
claims.  If any decisions remain adverse 
to the appellant, she and her 
representative must be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




